Exhibit 10.2 Execution Copy June 2, 2011 Dynamics Research Corporation Two Tech Drive Andover, MA 02810-2434 Attn:David Keleher, Chief Financial Officer Re: Dynamics Research Corporation $130.0 MILLION SENIOR SECURED CREDIT FACILITY $40.0 MILLION SENIOR SUBORDINATED CREDIT FACILITY COMMITMENT LETTER Dear Mr. Keleher: Thank you for contacting us as a financing source for the proposed acquisition (the “Acquisition”) of High Performance Technologies, Inc. (“HPTI”) and its subsidiaries, if any (together, the “Target”) by Dynamics Research Corporation (the “Company” or “you”), pursuant to a certain Agreement and Plan of Merger by and among the Company, the Target and the other parties named therein(together with all exhibits, schedules and attachments thereto, the “Acquisition Agreement”; and the definitive documentation relating to the Acquisition, including, without limitation the Acquisition Agreement, being referred to hereinafter as the “Definitive Acquisition Documents”).Each capitalized term used but not defined herein shall have the meaning assigned in the Senior Secured Summary Terms and Conditions attached hereto as ExhibitA (the “SeniorTerm Sheet”) or the Senior Subordinated Summary Terms and Conditions attached hereto as ExhibitB (the “Senior Subordinated Term Sheet”, and together with the Senior Term Sheet, the “Term Sheets”). 1. Commitments. We are pleased to advise you of the commitment of Ares Management LLC, on behalf of one or more funds managed by Ares Management LLC or affiliates of Ares Management LLC (such funds or funds being referred to as the “Fund”, “we” or “us”) to provide the entire principal amount of thesenior secured credit facilities described in the Senior Term Sheet (the “Senior Credit Facility”) and the notes described in the Senior Subordinated Term Sheet (the “Senior Subordinated Credit Facility”, and together with the Senior Credit Facility, the “Credit Facilities”) on the terms and subject to the conditions set forth or referred to in this commitment letter and the Term Sheets and other attachments hereto (collectively, the “Commitment Letter”).The Acquisition, the establishment of the Credit Facilities and the other transactions contemplated with respect thereto are collectively referred to herein as the “Transactions”.The Target, the Company and their subsidiaries are collectively referred to herein as the “Loan Parties”.You hereby agree that the Fund retains the right to structure its commitment to provide the Senior Subordinated Credit Facility as the making of subordinated loans rather than the purchase of subordinated notes.By your execution of the appropriate signature block below, you will, at your option, irrevocably elect to have the Fund provide both the Senior Credit Facility and the Subordinated Credit Facility (the “Dual Facility Option”), or to provide only the Senior Subordinated Credit Facility (the “Senior Subordinated Credit Facility Option”), in each case, in accordance with the applicable provisions of the Commitment Letter.If you choose the Senior Subordinated Credit Facility Option, all references to the “Credit Facilities”, “Definitive Documentation” and the “Term Sheets” in this Commitment Letter and the Fee Letter referenced below shall be deemed to refer to the “Senior Subordinated Credit Facility”, the “Senior Subordinated Definitive Documentation”, and the “Senior Subordinated Term Sheet”, respectively.Once you choose either the Dual Facility Option or the Senior Subordinated Credit Facility Option, such choice is irrevocable and cannot be switched. 2. Syndication. By executing this Commitment Letter and choosing the Dual Facility Option, you hereby appoint the Fund to act, and the Fund hereby agrees to act, as sole administrative agent, sole collateral agent, sole bookrunner and sole lead arranger for the Senior Credit Facility, on the terms and subject to the conditions set forth or referred to in this Commitment Letter.The Fund, in such capacities, will perform the duties and exercise the authority customarily performed and exercised by it in such roles.You agree that no other titles will be awarded and no compensation (other than that expressly contemplated by this Commitment Letter and the Fee Letter referred to below) will be paid to lenders in connection with the Credit Facilities without our prior written consent. If you choose the Dual Facility Option, you acknowledge that we intend to promptly, prior to or after the execution of the definitive documentation for the Senior Credit Facility (the “Senior Definitive Documentation”; provided, that, if the Senior Subordinated Credit Facility Option is chosen, “Senior Definitive Documentation” shall mean the definitive documentation for the Alterative Senior Credit Facility (as defined in the Senior Subordinated Term Sheet)), syndicate all or a portion of the Fund’s commitments, loans and other obligations under the Senior Definitive Documentation to one or more financial institutions or other entities that will become parties to the Senior Definitive Documentation (together with the Fund, the “Senior Lenders”).We expect to hold all of the Senior Subordinated Credit Facility, but we reserve the right, prior to or after the execution of the definitive documentation for the Senior Subordinated Credit Facility (the “Senior Subordinated Definitive Documentation”, and together with the Senior Definitive Documentation, the “Definitive Documentation”), to syndicate all or a portion of the Fund’s notes and other obligations under the Senior Subordinated Definitive Documentation to one or more financial institutions or other entities that will become parties to the Senior Subordinated Definitive Documentation (together with the Fund, the “Senior Subordinated Lenders”, and together with the Senior Lenders, the “Lenders”).We (or one of our affiliates) will manage all aspects of the syndication, in consultation with you, including decisions as to the selection of potential Lenders to be approached and when they will be approached, when their commitments will be accepted, which Lenders will participate and the final allocations of the commitments among the Lenders.The Fund will exclusively perform all functions and exercise all authority as customarily performed and exercised in the capacities of administrative agent, collateral agent, bookrunner and lead arranger, including selecting counsel for the administrative agent and collateral agent and negotiating the Definitive Documentation.In the event that we shall engage in any such syndication, you agree to assist us, and to cause (or, prior to the Acquisition, use commercially reasonable efforts to cause) the Target to assist us, in our syndication efforts. You agree to assist us in achieving a timely syndication that is reasonably satisfactory to us.The syndication efforts will be accomplished by a variety of means, including direct contact during the syndication between the Target (and its senior management), the Company (and its senior management), and advisors and affiliates of the Target and the Company on the one hand, and the proposed Lenders on the other hand.For our use in connection with the syndication, you agree, upon our request, to (a) provide, and cause your respective affiliates and advisors to provide, and to cause (or, prior to the Acquisition, to use your commercially reasonable efforts to cause) the Target to provide, to us all information reasonably requested by us to successfully complete the syndication, (b) assist, and cause your respectiveaffiliates and advisors to assist, and, to cause (or, prior to the Acquisition, use your commercially reasonable efforts to cause) the Target to assist, us in the preparation of a confidential information memorandum and other marketing materials (the contents of which you shall be responsible for) and (c) host, with us, at least one meeting with prospective Lenders at such time and place as we may reasonably request.You also agree to use your commercially reasonable efforts to ensure that our syndication efforts benefit materially from your lending relationships and the lending relationships of the Company and the Target. In its capacity as lead arranger, the Fund will have no responsibility other than to arrange the syndication as set forth herein and shall not be subject to any fiduciary or other implied duties.Additionally, the Company acknowledges and agrees that, as lead arranger, the Fund is not advising such person as to any legal, tax, investment, accounting or regulatory matters in any jurisdiction.The Company has consulted with its own advisors concerning such matters to the extent each has deemed appropriate and is responsible for and capable of making its own independent investigation and appraisal of the transactions contemplated hereby, and the Fund in its capacity as the lead arranger shall have no responsibility or liability to the Company with respect thereto. 3. Information. You represent and covenant that (a) all information, other than the Projections (as defined below) (the “Information”), that has been or will be made available to the Fund by or on behalf of you, any of your representatives, or any of the Loan Parties is or will be, when furnished, complete and correct in all material respects and does not and will not, when furnished, contain any untrue statement of a material fact or omit to state a material fact necessary in order to make the statements contained therein not materially misleading in light of the circumstances under which such statements are made provided, that, the foregoing representation and covenant is made to the best of your knowledge with respect to any information provided to you by the Target and its representatives and (b) the projections with respect to the Company, its subsidiaries and the Target (the “Projections”) that have been or will be made available to the Fund by or on behalf of you or any of your representatives have been or will be prepared in good faith based upon assumptions believed by you to be reasonable at the time made and at the time the applicable Projections are made available to the Fund.You agree that if at any time prior to the closing of the Credit Facilities you become aware that any of the representations in the preceding sentence would be incorrect in any material respect if the Information or the Projections, as the case may be, were being furnished, and such representations were being made, at such time, then you will promptly supplement the Information or the Projections, as the case may be, so that such representations will be correct (to the best of your knowledge with respect to Information provided to you by the Target or its representatives) in all material respects under those circumstances.We will be entitled to use and rely primarily on the Information and the Projections without responsibility for independent verification thereof. 4. Compensation. As consideration for the Fund’s commitment hereunder and its agreement to perform the services described herein, you agree to pay the fees and fulfill the other obligations set forth in this Commitment Letter and in the fee letter between the Fund and the Company dated the date hereof and delivered herewith with respect to the Credit Facilities (the “Fee Letter”). 5. Conditions. The Fund’s commitment hereunder and its agreement to perform the services described herein are subject to: (a) (i) if you choose the Dual Facility Option, our satisfaction that, prior to the closing of the Credit Facilities, there shall be no other debt securities or commercial bank or other credit facilities of the Loan Parties being offered, placed or arranged and that, as of and immediately after the closing of the Credit Facilities, the Loan Parties shall have no indebtedness (other than the Credit Facilities and other indebtedness disclosed in the Definitive Documentation and acceptable to us), or, (ii) if you choose the Senior Subordinated Credit Facility Option, our satisfaction that, prior to the closing of the Senior Subordinated Credit Facility, there shall be no other debt securities or commercial bank or other credit facilities of the Loan Parties being offered, placed or arranged (other than the Alternative Senior Credit Facility (as defined in the Senior Subordinated Term Sheet)) and that, as of and immediately after the closing of the Senior Subordinated Credit Facility, the Loan Parties shall have no indebtedness (other than the Alternative Senior Credit Facility, other Permitted Debt (as defined in Exhibit B attached hereto) and other indebtedness disclosed in the Definitive Documentation and acceptable to us); (b) (i) the Fund’s written consent to any amendments, supplements or modifications after the date of this Commitment Letter to the legal structure of the Company and its direct and indirect subsidiaries after giving effect to the Transactions that could reasonably be expected to be adverse to the Fund and/or the Lenders and (ii) the aggregate amount of costs and expenses incurred in connection with the Acquisition not exceeding $8.0 million; (c) subject to the Certain Funds Provisions (as defined below), the accuracy and completeness of all representations and warranties that you or any of the Loan Parties make to the Fund and/or the Lenders in the Definitive Documentation and your compliance with the terms of this Commitment Letter and the Fee Letter, and none of the Information and Projections being misleading or incorrect in any material respect taken as a whole, in light of the circumstances under which such statements were made; and (d) the other conditions set forth in the Term Sheet. Notwithstanding anything in this Commitment Letter, the Fee Letter, the Definitive Documentation or any other letter agreement or other undertaking concerning the Credit Facilities to the contrary, (i) the only representations relating to the Target and its subsidiaries and businesses of the Target and its subsidiaries the accuracy of which shall be a condition to availability of the Credit Facilities on the Closing Date shall be (A) such of the representations made by the Target or with respect to the business of the Target in the Acquisition Agreement that are material to the interests of the Lenders, but only to the extent that you or your affiliates have the right to terminate your obligations under the Acquisition Agreement or not to consummate the transactions contemplated by the Acquisition Agreement as a result of a breach of such representations in the Acquisition Agreement (the “Acquisition Agreement Representations”) and (B) the Specified Representations (as defined below), (ii) the only representations relating to the Company and its subsidiaries (other than the Target and its subsidiaries) the accuracy of which shall be a condition precedent to availability of the Credit Facilities on the Closing Date shall be the representations of the Loan Parties set forth in the Definitive Documentation, but only to the extent the inaccuracy of such representations results in, or could reasonably be expected to result in, individually or in the aggregate, a Material Adverse Effect (as defined in the Term Sheets), and (iii) the terms of the Definitive Documentation shall be in such form that they do not impair the availability of the Credit Facilities on the Closing Date if the conditions set forth in this Commitment Letter are satisfied, it being understood that (x) other than with respect to any UCC Filing Collateral, Stock Certificates and IP Filings (each as defined below), to the extent any Collateral is not provided on the Closing Date after the use by the Loan Parties of commercially reasonable efforts to do so (including by providing a financing cooperation obligation by the Target and its subsidiaries in the Acquisition Agreement with respect to deliveries by the Loan Parties), the delivery of such Collateral shall not constitute a condition precedent to the availability of the Senior Credit Facility on the Closing Date but may instead be required to be delivered after the Closing Date pursuant to arrangements and timing reasonably satisfactory to the Fund, (y) with respect to perfection of security interests in UCC Filing Collateral and IP Filings, the sole obligation of the Loan Parties shall be to deliver, or cause to be delivered, necessary UCC financing statements and intellectual property security agreements to the Collateral Agent or irrevocably authorize and cause the Loan Parties to irrevocably authorize the Collateral Agent to file necessary UCC financing statements and IP security agreements, and (z) with respect to perfection of security interests in Stock Certificates, the sole obligation of the Loan Parties shall be to deliver, or cause to be delivered, to the Collateral Agent Stock Certificates together with undated stock powers executed in blank and to provide for a financing cooperation obligation by the Target and its subsidiaries in the Acquisition Agreement with respect to deliveries by the Target and its subsidiaries. For purposes hereof, (1) “Specified Representations” means the representations and warranties relating to due organization, existence, corporate (or other) power and authority, the due authorization, execution, delivery and enforceability of the Definitive Documentation, non-contravention of the Definitive Documentation with organizational documents, applicable law, contracts and any order, judgment or decree of any court or other governmental authority binding on any Loan Party, any of its subsidiaries or the business of any Loan Party or any of its subsidiaries, receipt of governmental approvals in connection with the Credit Facilities, solvency, accuracy of information, preparation of the Projections in good faith based upon reasonable assumptions believed by the Company and the Loan Parties to be reasonable at the time such Projections are made available to the Fund, use of proceeds, status of the Senior Credit Facility as senior debt (if you choose the Dual Facility Option), status of the Senior Subordinated Credit Facility as senior subordinated debt, anti-terrorism laws and money laundering activities and dealings with embargoed persons, Federal Reserve margin regulations, Investment Company Act, PATRIOT Act, and creation, attachment, validity, priority and perfection of security interests (subject to the limits set forth in the preceding sentence), (2) “UCC Filing Collateral” means Collateral consisting solely of assets for which a security interest can be perfected by filing a Uniform Commercial Code financing statement, (3) “IP Filings” means Collateral consisting solely of intellectual property assets for which a security interest can be perfected by filing an intellectual property security agreement with the U.S. Patent and Trademark Office or Copyright Office and (4) “Stock Certificates” means Collateral consisting of stock certificates or other certificates representing capital stock or other equity interests (to the extent certificated), as the case may be, of each Loan Party (other than the top-tier Loan Party) and each subsidiary of each Loan Party required as Collateral pursuant to the Senior Term Sheet for which a security interest can be perfected by delivering such stock certificates or other certificates.The provisions of this paragraph and the immediately preceding paragraph shall be referred to herein as the “Certain Funds Provisions.” 6. Indemnity and Expenses. By executing this Commitment Letter, you (the “Indemnitor”) agree to pay all of the Fund’s fees, costs and expenses (including, without limitation, all reasonable out-of-pocket costs and expenses incurred by the Fund as Administrative Agent, Collateral Agent, Lead Arranger, Lender or Purchaser (as defined in the Senior Subordinated Term Sheet) arising in connection with the syndication of the Credit Facilities and any due diligence investigation performed by or on behalf of the Fund, and the fees and expenses of third party advisors, consultants and special counsel to the Fund and also of, without limitation, any local legal counsel) arising in connection with the negotiation, preparation, execution, delivery, syndication, closing or administration of this Commitment Letter, the Term Sheets, the Fee Letter, the Definitive Documentation and the Definitive Acquisition Documents, regardless of whether the Transactions close. In addition, the Indemnitor agrees to indemnify and hold harmless all Indemnified Parties (as defined below) from and against all Liabilities (as defined below).“Indemnified Party” shall mean the Fund, the other holders of the Credit Facilities, each affiliate of any of the foregoing and the respective directors, officers, advisors, agents and employees of each of the foregoing, and each other person controlling any of the foregoing within the meaning of either Section 15 of the Securities Act of 1933, as amended, or Section 20 of the Securities Exchange Act of 1934, as amended.“Liabilities” shall mean any and all losses, claims, damages, liabilities or other costs or expenses (or actions or other proceedings commenced or threatened in respect thereof) to which an Indemnified Party may become subject which arise out of or relate to or result from any transaction, action or proceeding connected with the Transactions or the other matters described or referred to in this Commitment Letter; provided that Liabilities shall not include any losses, claims, damages, liabilities or other costs or expenses to the extent that they result from the bad faith, gross negligence or willful misconduct of an Indemnified Party as determined by a final non-appealable judgment of a court of competent jurisdiction.In addition to the foregoing, the Indemnitor agrees to reimburse each Indemnified Party as the same are incurred for all legal or other expenses incurred in connection with investigating, defending or participating in any action or other proceeding relating to any Liabilities (whether or not such Indemnified Party is a party to any such action or proceeding).The Indemnitor further agrees not to assert any claim against any Indemnified Party for special, indirect, consequential, punitive or exemplary damages on any theory of liability in connection in any way with the Transactions, other than for direct or actual damages resulting from the bad faith, gross negligence or willful misconduct of such Indemnified Party as determined by a final and nonappealable judgment of a court of competent jurisdiction. You agree that, once paid, the fees or any part thereof payable hereunder will not be refundable under any circumstances.All fees payable hereunder will be paid in immediately available funds and shall not be subject to reduction by way of setoff or counterclaim. 7. Confidentiality. This Commitment Letter is delivered to you on the understanding that neither this Commitment Letter nor the Fee Letter nor any of their terms or substance, nor the activities of the Fund pursuant hereto, shall be disclosed, directly or indirectly, to any other person except that such existence and contents may be disclosed (a) to you and your officers, directors, employees, attorneys, accountants and professional advisors on a confidential and “need-to-know” basis, (b) to the lead arrangers of an Alternative Senior Credit Facility and their respective attorneys and professional advisors, or (c) as required by applicable law or compulsory legal process (in which case you agree to inform us promptly thereof); provided that, following execution and delivery by you of this Commitment Letter and the Fee Letter, you may disclose this Commitment Letter and the contents hereof (but not the Fee Letter or the contents thereof) to the Target and its directors and professional advisors to the extent such parties have agreed to maintain the confidentiality hereof on the terms set forth herein.The Fund reserves the right to review and approve (acting in its reasonable discretion), in advance, all materials, press releases, advertisements, and disclosures that you or your affiliates prepare that contain the name of the Fund or any of its affiliates or describe the Fund’s financing commitment. 8. Termination. Except to the extent expressly provided in the next succeeding sentence, this Commitment Letter will terminate automatically on the earliest of (a) July 29, 2011; (b) the date of termination or abandonment of the Acquisition; (c)the closing of the Acquisition without the use of the Credit Facilities; or (d)the acceptance by the Target or any of its affiliates, or by their respective equityholders, of an offer for all or any substantial part of the capital stock or property and assets of the Target and/or its subsidiaries other than as part of the Transactions.The provisions under the headings Syndication, Indemnity and Expenses, Information and Confidentiality above and the governing law and forum provisions contained herein shall remain in full force and effect regardless of whether the Definitive Documentation shall be executed and delivered and notwithstanding the termination of this Commitment Letter or the Fund’s commitments and agreements hereunder; provided, that upon expiration or termination of the commitments contained herein, the Fund and its affiliates shall have no liabilities or obligations hereunder. 9. Governing Law, Etc. This Commitment Letter shall not be assignable by you or us (except for any such assignment to one or more of our affiliates) without the prior written consent of the other party hereto (and any attempted assignment without such consent shall be null and void), is intended to be solely for the benefit of the parties hereto (and Indemnified Parties), is not intended to confer any benefits upon, or create any rights in favor of, any person other than the parties hereto (and Indemnified Parties) and is not intended to create a fiduciary relationship between the parties hereto.Any and all obligations of, and services to be provided by, the Fund hereunder (including, without limitation, its commitment) may be performed and any and all rights of the Fund hereunder may be exercised by or through any of its affiliates or branches.You acknowledge that we may share with any of our affiliates, and such affiliates may share with us, any information related to the Loan Parties or any of their respective subsidiaries or affiliates (including without limitation information relating to creditworthiness) and the transactions contemplated hereby.We agree to treat, and cause any such affiliate to treat, all non-public information provided to us by you as confidential in accordance with applicable law and the terms of this Commitment Letter.This Commitment Letter may not be amended or any provision hereof waived or modified except by an instrument in writing signed by you and us.This Commitment Letter may be executed in any number of counterparts, each of which shall be an original and all of which, when taken together, shall constitute one agreement.Headings are for convenience of reference only and shall not affect the construction of, or be taken into consideration when interpreting, this Commitment Letter.Delivery of an executed counterpart of a signature page of this Commitment Letter by facsimile or other electronic transmission shall be effective as delivery of a manually executed counterpart hereof.This Commitment Letter and the Fee Letter supersede all prior understandings, whether written or oral, between us with respect to the Credit Facilities.This Commitment Letter shall be governed by, and construed in accordance with, the laws of the state of New York. Each of the parties hereto hereby irrevocably and unconditionally (a) submits, for itself and its property, to the non-exclusive jurisdiction of any New York State court or Federal court of the United States of America sitting in New York City, and any appellate court from any thereof, in any action or proceeding arising out of or relating to this Commitment Letter, the Fee Letter or the transactions contemplated hereby or thereby, or for recognition or enforcement of any judgment, and agrees that all claims in respect of any such action or proceeding may be heard and determined in such New York State court or, to the extent permitted by law, in such Federal court, (b) waives, to the fullest extent it may legally and effectively do so, any objection which it may now or hereafter have to the laying of venue of any suit, action or proceeding arising out of or relating to this Commitment Letter, the Fee Letter or the transactions contemplated hereby or thereby in any New York State court or in any such Federal court and (c) waives, to the fullest extent permitted by law, the defense of an inconvenient forum to the maintenance of such action or proceeding in any such court. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER, THE FEE LETTER OR THE PERFORMANCE OF SERVICES HEREUNDER. You acknowledge that the Fund and its respective affiliates may be providing debt financing, equity capital or other services (including financial advisory services) to other companies in respect of which you may have conflicting interests regarding the transactions described herein or otherwise.Neither we nor any of our affiliates will use confidential information obtained from you by virtue of the transactions contemplated by this Commitment Letter or our other relationships with you in connection with the performance by us of services for other companies, and we will not furnish any such information to other companies.You also acknowledge that neither we nor any of our affiliates has any obligation to use in connection with the transactions contemplated by this Commitment Letter, or to furnish to you, confidential information obtained by us from other companies.The Fund is a full service financial firm and is affiliated with full service financial firms and as such from time to time may effect transactions for the Fund’s own account or the account of customers, and hold long or short positions in debt or equity securities or loans of companies that may be the subject of the transactions contemplated by this Commitment Letter.You hereby waive and release, to the fullest extent permitted by law, any claims you have or may have with respect to any conflict of interest arising from such transactions, activities, investments or holdings, or arising from the Fund’s failure or the failure of any of the Fund’s affiliates to bring such transactions, activities, investments or holdings to your attention. Public Announcements. You agree that subject to the provisions of Section 7 above, we may, at our expense, publicly announce as we may choose the capacities in which our affiliates or we have acted hereunder. Patriot Act. The Fund hereby notifies you that pursuant to the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “PATRIOT Act”), the Fund and any other Lender may be required to obtain, verify and record information that identifies the Sponsor or the Loan Parties which information includes the name, address, tax identification number and other information regarding such person that will allow the Fund or such Lender to identify such person in accordance with the PATRIOT Act.This notice is given in accordance with the requirements of the PATRIOT Act and is effective as to the Fund and any other Lender. If the foregoing correctly sets forth our agreement, please indicate your acceptance of the terms of this Commitment Letter and of the Fee Letter by returning to us executed counterparts hereof and of the Fee Letter not later than 5:00 p.m., Eastern Standard Time, on June 3, 2011.This Commitment Letter shall become effective when both you and the Fund have executed and delivered counterparts of this Commitment Letter and the Fee Letter.This Commitment Letter and the agreements contained herein will expire at the aforementioned time in the event that we have not received such executed counterparts from you by such time. [Remainder of this page intentionally left blank] Thank you again for contacting us about this transaction and as always, we look forward to partnering with you on this exciting opportunity. Sincerely, ARES MANAGEMENT LLC, on behalf of one or more funds managed by Ares Management LLC or affiliates of Ares Management LLC By: /s/Mitchell Goldstein Name: Mitchell Goldstein Title: Authorized Signatory Signature Page to Committment Letter Choose one of the following: The Dual Facility Option is accepted and agreed to as of the date first above written: DYNAMICS RESEARCH CORPORATION By Name: Title: The Senior Subordinated Credit Facility Option is accepted and agreed to as of the date first above written: DYNAMICS RESEARCH CORPORATION By: /s/David Keleher Name: David Keleher Title:
